Title: To George Washington from Major General Benedict Arnold, 13 July 1779
From: Arnold, Benedict
To: Washington, George


        
          Dear Sir
          Philadelphia July 13th 1779
        
        I have been anxiously waiting a long time in expectation that the situation of the Army would admit the Court Martial to proceed on my Trial, as a part of the British Army are gone down the North River, I hope the time is now arived; If it can be done without prejudice to the service I beg your Excellency to appoint as early a day as posible, the Cruel situation I am in will apologize for my pressing the Matter; my wounds are so far recovered that I can walk with ease, and expect soon to be able to ride on Horse back. If there is no probibility of the Courts meeting soon I must request the Favor to know, in which Case I shall beg of Congress a few Months absence on my private Affairs. I have the honor to be with great respect and Esteem Your Excellencys Most Obedt Humble Servt
        
          B. Arnold
        
      